 

Case 2:13-cr-20597-AJT-MKM ECF No. 175 filed 06/10/20 PagelD.744 Page 1 of 2 2

 

 

 

 

_ - _ Lecar Her _
MY nae 5 Kevin Bacsrpon case Mo 13 CR 265976.
ak Lem curently incarcerated at Terminal Leland
. __FCL in San Pedro Califowie. LD need help. on eting -

 

My. attorney. eto asset me iN amotin &r
Compassionate release under 13 USC 3682 GU)A)

___ because of the Covio- 14 pondemw.. Here at
Terminal Island we have had 740 inmates
Tt Positive, fer Coviio- LF and L tested poste
a _ as. well. aNd _ MAYS Sick. Lam $4 yearsold
oe a “Lr hase Competed the core RPP Classes Gnd
LZ comeleted RDAP, ZL havent had any - ;
.Cisiplinanes and Tm due 40 be releaged to
s bey ae don0 in kes than three
months. “According to the. CDC a second Lone, ol - -
the. UUs (5° comng, and it would be @ tye a
je L Cortected the VITUS Again and Seething — .
Hy Neappencd . LF you could forward Avis bebfer
te my storey. fr wowld be seatty appreciated —

 

 

 

 

   

 
 

Case 2:13-cr-20597-AJT-MKM |
